SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

820.1
CA 10-02178
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


SOUTH BUFFALO ELECTRIC, INC.,
PLAINTIFF-APPELLANT,

                     V                                           ORDER

ACCADIA SITE CONTRACTING, INC.,
AND DEVELOPERS SURETY AND INDEMNITY
COMPANY, DEFENDANTS-RESPONDENTS.


DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (HOWARD E. BERGER OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOSEPH J. MANNA OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered March 24, 2010 in a breach of contract action.
The order denied plaintiff’s motion for partial summary judgment and
granted defendants’ cross motion for partial summary judgment.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on March 18, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court